Motion disposed and Abatement Order filed October 2, 2018




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00690-CV
                                 ____________

               KEEBLE LOVALL & LIZ YOUNG, Appellant
                                       v.

   U.S. BANK NATIONAL ASSOCIATION, NOT IN IT'S INDIVIDUAL
       CAPACITY BUT SOLEY AS TRUSTEE FOR THE RMAC TRUST,
                     SERIES 2016-CTT, Appellee


               On Appeal from the County Court at Law No. 5
                         Fort Bend County, Texas
                  Trial Court Cause No. 18-CCV-061841

                           ABATEMENT ORDER

      Notice was filed on August 23, 2018 that appellant is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on June 15, 2017, appellant petitioned for
voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas under case number 17-CV-1821. A bankruptcy
suspends the appeal from the date when the bankruptcy petition is filed until the
appellate court reinstates the appeal in accordance with federal law. Tex. R. App.
P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM